Citation Nr: 1425030	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-31 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right knee disorder

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a disability manifested by dry eyes with light sensitivity.

8.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 70 percent disabling.

9.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.

10.  Entitlement to an increased rating for skin disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to May 1982.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Denver, Colorado that declined to reopen the claims of entitlement to service connection for back and right and left knee disabilities, denied service connection for hearing loss and an eye disorder, and denied increased ratings for PTSD and migraine headaches.  

The Veteran was afforded personal hearings at the RO in February 2012 and in February 2013 by videoconference before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcripts are of record.

Following review of the record, the issue of entitlement to an increased rating for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2013, prior to the promulgation of a decision in the appeal, the appellant notified VA during his personal hearing that he wished to withdraw the appeals of (1) whether new and material evidence had been received to reopen the claim of entitlement to service connection for a left knee disorder, (2) entitlement to service connection for hearing loss, (3) entitlement to an increased rating for PTSD, and (4) entitlement to an increased rating for migraine headaches. 

2.  An August 2007 rating decision denied the claims of entitlement to service connection for a back disorder and right knee disability.  The appellant did not perfect an appeal to those determinations and they are final. 

3.  Evidence received since the August 2007 rating decision denying service connection for a back disability relates to an unestablished fact necessary to support the claim and raises a reasonable possibility of substantiating the claim.

4.  Evidence received since the August 2007 rating decision denying service connection for a right knee disorder relates to an unestablished fact necessary to support the claim and raises a reasonable possibility of substantiating the claim.

5.  The evidence of record demonstrates that a back disability likely manifested during the Veteran's active service.

6.  The evidence of record demonstrates that a right knee disability likely manifested during the Veteran's active service.

7.  The evidence of record demonstrates that a dry eye disability likely manifested during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for withdrawal of the appeal of entitlement to service connection for hearing loss by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of entitlement to an increased rating for PTSD by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of entitlement to an increased rating for migraine headaches by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The August 2007 rating decision denying service connection for a back disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The August 2007 rating decision denying service connection for a right knee disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

9.  Service connection is warranted for a back disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

10.  Service connection is warranted for a right knee disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

11.  Service connection is warranted for a dry eye disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Dismissal of Appeals.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant. Id.  

During personal hearing in February 2013, the appellant stated that he wished to withdraw the appeals of (1) whether new and material evidence had been received to reopen the claim of entitlement to service connection for a left knee disorder, (2) entitlement to service connection for hearing loss, (3) entitlement to an increased rating for PTSD, and (4) entitlement to an increased rating for migraine headaches.  As to these matters, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

2.  Whether new and material evidence has been received to reopen the claims of entitlement to service connection for a back disability and a right knee disorder.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  In view of the Board's decision to reopen the claims of entitlement to service connection for a back and right knee disorders, further notice and assistance are unnecessary to aid the appellant in substantiating these aspects of the appeal. See Wensch v. Principi, 15 Vet.App. 362   (2001).

New and Material Evidence

By rating decision dated in August 2007, in pertinent part, the RO denied service connection for residuals of back injury and bilateral knee disability.  The Veteran did not perfect a timely appeal.  As such, the August 2007 rating decision is final. 38 U.S.C.A § 7105.  He attempted to reopen the claims of entitlement to service connection for back and right knee disabilities in July and September 2009, respectively.  The Board must therefore review all of the evidence submitted since the August 2007 rating decision to determine whether the appellant's claims should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).

A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is defined in 38 C.F.R. § 3.156(a) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and includes considering whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992). 

The evidence that was of record prior to the RO's August 2007 rating decision includes service treatment records that do not reflect treatment for the right knee or the back.  It is shown, however, that the Veteran was afforded X-rays of the lumbar spine in April 1987 for a complaint of low back pain.  These were interpreted as negative.  He denied problems with the back and knees on the Report of Medical History on service separation examination in March 1987, and no pertinent defects were noted.

The Veteran filed a claim for service connection of back and right knee disabilities in 2007.  By rating action dated in August 2007, service connection for both was denied on the basis that there was no evidence of current disability.  The Veteran did not appeal the claim for the right knee.  Although the Veteran filed a timely Notice of Disagreement concerning the low back claim, he did not perfect an appeal as to those matters and the claim became final.

The Veteran most recently attempted to reopen the claims of entitlement to service connection for a back and right knee disorders in 2009.  Evidence submitted in support of the claims since the August 2007 rating decision includes private and VA clinical records dating from 2006 showing treatment for right knee symptoms diagnosed as torn meniscus in February 2006 and degenerative changes in March 2008.  The Veteran complained of chronic low back pain that he stated he had had off and on since injury in service.  X-rays of the lumbar spine in March 2008 were interpreted as showing mild facet hypertrophy and calcific densities.  A VA examiner opined in November 2011 that the appellant had mild lumbar spine degenerative joint disease that was less likely than not related to back injury in service.  However, a private physician, C. B. Ryan, M.D., stated in March 2013 that it was "most probable" that a service-related back injury had contributed to the development of arthritis in the knee and low back.

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the claims of whether new and material evidence has been received to reopen the claims of entitlement to service connection for back and right knee disorders.  At the time of the August 2007 rating decision, service treatment records did not reflect treatment for either the right knee or back.  Following the filing of his claim, there was nothing in the claims folder except for the Veteran's statement that he had back and right knee disorders with no clinical confirmation of current disability.  Since that time extensive private and VA records have been received reflecting treatment for the claimed disabilities.  A private opinion has been submitted to the effect that back and right knee disorders are related to injury in service.  Such information was not of record at the time of the prior denial of the claims and supports these matters in a manner not previously demonstrated.  As such, this evidence is new and material and serves as a basis to reopen and reconsider the claims of entitlement of service connection for back and right knee disorder 38 C.F.R. § 3.156.  

Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d) .

Low back 

The March 2013 private examination of the lumbar spine concluded with a diagnosis of lumbar spondylosis. 

Service treatment records reflect a complaint of low back pain in April 1987.  No subsequent complaints or treatment for the back were of record.  The Veteran, however, has reported an incident where an air condition unit fell onto him during service and described the presence of pain of the right knee and low back beginning during service.  The Veteran is competent to describe such an event and the symptoms he has experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, he reported this history to treating physicians.  

While a VA examination of the spine that concluded the condition was less likely related to service and the record reflects the right knee pain has been attributed at times to a dodge ball injury, the record also includes a March 2013 report of a private physician who concluded that the incident of the portable air conditioner unit falling from height onto his spine would cause hyperlordosis and contribute substantially to the initiation of a lumbar facet syndrome.  

Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Therefore, giving the Veteran the benefit of the doubt, service connection for a low back disability is granted. 

Right knee

X-rays of the right knee reflected degenerative arthritis and accordingly the Veteran has a current disability.  There was no evidence of complaints or treatment for the right knee.  The Veteran has described and testified as to his activities during service including jumping off of aircraft and claiming into cramped places.  The Veteran is competent to report such activities.

While the record reflects the right knee pain has been attributed at times to a dodge ball injury, the record also includes a March 2013 report of a private physician who concluded that the activities of getting into cramped places and jumping off of aircraft would contribute to the degenerative arthritis.  The examiner further noted that the incident when the air conditioner fell on the Veteran's back may have contributed to the arthritic changes in the knee.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain a more definitive opinion with full rationale to reconcile the conflicting medical evidence and provide an opinion as to the relationship between the Veteran's symptoms to the activities during service.  In this case, however, the Board finds that there is an approximate balance of positive and negative evidence.  Accordingly, giving the Veteran the benefit of the doubt, service connection for a right knee disability is granted. 

Dry Eyes

Concerning the dry eyes, the Veteran was afforded a VA examination in January 2010.  The examiner diagnosed dry eyes causing light sensitivity and concluded that this was first noted in the service and present continuously since that time.  Based on that fact, the examiner concluded it was more likely than not that the Veteran's current light sensitivity and dry eyes are related to service-connected light sensitivity.  

In this case, the Veteran is competent to describe symptoms such as dry eyes and light sensitivity.  There is no reason to doubt the Veteran's reported history.  In light of the Veteran's lay statements and the January 2010 opinion of the VA examiner, the Board finds that the dry eyes with light sensitivity had its onset during service.  Accordingly service connection is granted.  


ORDER

The appeal of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder is dismissed.

The appeal of entitlement to service connection for hearing loss is dismissed.

The appeal of entitlement to an increased rating for PTSD is dismissed.

The appeal of entitlement to an increased rating for migraine headaches is dismissed.

The application to reopen the claim of entitlement to service connection for a back disorder is granted.

The application to reopen the claim of entitlement to service connection for a right knee disorder is granted.

Service connection for a back disability is granted.

Service connection for a right knee disability is granted.

Service connection for dry eyes with light sensitivity is granted.


REMAND

The appellant asserts that service-connected skin disability is more severely disabling than reflected by the current disability evaluation.  Review of the record discloses that he has not had a VA compensation and pension examination for the skin since January 2010.  The Veteran testified that his condition was much more severe than indicated.  Furthermore the Veteran reported that his skin condition had periods of active flare-up. See Ardison v. Brown, 6 Vet. App. 405 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675 (1992)(finding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").   The Court has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant will be afforded a current VA skin examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA dermatology examination to ascertain the severity of the service connected skin disability.  If possible, the examination should be scheduled during a flare-up of the Veteran's condition.  Access to the claims folder, Virtual VA, and VBMS files must be made available to the examiner.  All examination findings should be reported in detail to allow for application of VA rating criteria.  Color photographs should be obtained.  

2.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


